EXHIBIT 99.2 DIRECTORS AND EXECUTIVE OFFICERS OF THE REPORTING PERSONS The following information is provided for each of the directors and executive officers of the Reporting Persons: · Name · Present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted. Directors and Executive Officers of Telemar All of the following persons are citizens of the Federative Republic of Brazil, except Francis James Leahy Meaney, who is a citizen of Ireland.Unless otherwise noted below, the business address for each of the following persons is Rua Humberto de Campos, 425/8° andar-Leblon, 22430-190 Rio de Janeiro, RJ, Brazil. Name Business address Present principal occupation or employment and the name of any corporation or other organization in which such employment is conducted Luiz Eduardo Falco Pires Corrêa Executive Officer and Director, Telemar Chief Executive Officer, TNL Alex Waldemar Zornig Executive Officer and Alternate Director, Telemar Executive Officer, TNL Marco Norci Schroeder Executive Officer, Telemar Francisco Aurélio Sampaio Santiago Executive Officer, Telemar Executive Officer, TNL João Francisco da Silveira Neto Executive Officer, Telemar Francis James Leahy Meaney Executive Officer, Telemar Executive Officer, TNL José Mauro Mettrau Carneiro da Cunha Praia de Botafogo, nº. 300 - 11º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Director, Telemar Chairman of the Board of Directors, TNL Director, TmarPart João de Deus Pinheiro de Macêdo Executive Officer, Telemar Director, TNL Eurico de Jesus Teles Neto Executive Officer and Director, Telemar Marcos Duarte Santos Avenida Sernambetiba, 3600, bloco 5, apt. 2103, Barra da Tijuca, Rio de Janeiro, RJ, Brazil. Director, Telemar José Augusto da Gama Figueira Praia de Botafogo, nº. 300 - 11º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Alternate Director, Telemar Alternate Director, TNL Director, TmarPart Julio Cesar Fonseca Rua Jangadeiros, nº. 48, Ipanema, 22420-010, Rio de Janeiro, RJ, Brazil. Alternate Director, Telemar Executive Officer, TNL Maxim Medvedovski Alternate Director, Telemar Executive Officer, TNL Carlos Eduardo Parente de Oliveira Alves Rua Timóteo da Costa no. 600, Bloco 1, apt. 701, CEP 22450-130, Brazil. Alternate Director, Telemar Directors and Executive Officers of TNL All of the following persons are citizens of the Federative Republic of Brazil, except Francis James Leahy Meaney, who is a citizen of Ireland and Zeinal Abedin Mahomed Bava, who is a citizen of Portugal.Unless otherwise noted below, the business address for each of the following persons is Rua Humberto de Campos, 425/8° andar-Leblon, 22430-190 Rio de Janeiro, RJ, Brazil. Name Business address Present principal occupation or employment and the name of any corporation or other organization in which such employment is conducted Luiz Eduardo Falco Pires Corrêa Executive Officer and Director, Telemar Chief Executive Officer, TNL Alex Waldemar Zornig Executive Officer and Alternate Director, Telemar Executive Officer, TNL Julio Cesar Fonseca Alternate Director, Telemar Executive Officer, TNL Francisco Aurélio Sampaio Santiago Executive Officer, Telemar Executive Officer, TNL Maxim Medvedovski Alternate Director, Telemar Executive Officer, TNL Francis James Leahy Meaney Executive Officer, Telemar Executive Officer, TNL José Mauro Mettrau Carneiro da Cunha Praia de Botafogo, nº. 300 - 11º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Chairman of the Board of Directors, TNL Director, TmarPart José Augusto da Gama Figueira Praia de Botafogo, nº. 300 - 11º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Alternate Director, Telemar Alternate Director, TNL Director, TmarPart Otávio Marques de Azevedo Rua Doutor Geraldo Campos Moreira nº. 375 - 9º andar, Brooklin Novo, 04571-020, São Paulo/SP, Brazil. Director, TNL Chairman of the Board of Directors, TmarPart Non Executive Director, Portugal Telecom SGPS, S.A. Lúcio Otávio Ferreira Praia de Botafogo, nº. 300 - 4º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Alternate Director, TNL Alexandre Jereissati Legey Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Director, TNL Director, TmarPart Carlos Francisco Ribeiro Jereissati Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Alternate Director, TNL Director, TmarPart Pedro Jereissati Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Director, TNL Chief Executive Officer and Director, TmarPart Non Executive Director, Portugal Telecom SGPS, S.A. Cristiano Yazbek Pereira Avenida Doutor Chucri Zaidan, nº. 920 – 16º andar, Vila Cordeiro, 04583-110, São Paulo - SP, Brazil. Alternate Director, TNL Fernando Magalhães Portella Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Director, TNL Director, TmarPart Carlos Jereissati Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Alternate Director, TNL Alternate Director, TmarPart Fábio De Oliveira Moser Avenida República do Chile, nº. 100, 11º andar, Centro, 20031-917, Rio de Janeiro/RJ, Brazil. Director, TNL Ricardo Ferraz Torres Praia de Botafogo, nº. 501 - 4º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Alternate Director, TNL Sergio Franklin Quintella Praia de Botafogo, nº 190, 12º andar, Botafogo, Rio de Janeiro – SPRJ, Brazil. Director, TNL Rafael Cardoso Cordeiro Av. do Contorno, 8123 – Bairro: Cidade Jardim – CEP: 30110-937 – Belo Horizonte–MG, Brazil. Alternate Director, TNL Renato Torres de Faria Av. do Contorno, 8123 – Bairro: Cidade Jardim – CEP: 30110-937 – Belo Horizonte—MG, Brazil. Director, TNL Director, TmarPart Ricardo Antônio Mello Castanheira Av. do Contorno, 8123 – Bairro: Cidade Jardim – CEP: 30110-937 – Belo Horizonte–MG, Brazil. Alternate Director, TNL Cláudio Figueiredo Coelho Leal Av. República do Chile, nº 100, 13º andar, Centro, Rio de Janeiro – RJ, Brazil. Director, TNL Laura Bedeschi Rego de Mattos Av. República do Chile, nº 100, 13º andar, Centro, Rio de Janeiro – RJ, Brazil. Alternate Director, TNL Zeinal Abedin Mahomed Bava Rue Borges de Medeiros, 633, cj 301, Lagoa, Rio de Janeiro/RJ, Brazil. Director, TNL Director, TmarPart Chief Executive Officer and Deputy Chairman of the Board, Portugal Telecom, SGPS, S.A. Shakhaf Wine Rue Borges de Medeiros, 633, cj 301, Lagoa, Rio de Janeiro/RJ, Brazil. Director, TNL Executive Director, Portugal Telecom SGPS, S.A. Luis Miguel da Fonseca Pacheco de Melo Rua Borges de Medeiros, 633, conjunto 301, CEP 22430-041, Rio de Janeiro/RJ, Brazil. Alternate Director, TNL Chief Financial Officer and Executive Director, Portugal Telecom SGPS, S.A. Pedro Humberto Monteiro Durão Leitão Rua Borges de Medeiros, 633, conjunto 301, CEP 22430-041, Rio de Janeiro/RJ, Brazil. Alternate Director, TNL Executive Director, Portugal Telecom SGPS, S.A. Carlos Fernando Costa Rua do Ouvidor, nº 98, 9º andar, Centro, Rio de Janeiro/RJ, Brazil. Director, TNL Armando Ramos Tripodi Avenida República do Chile, nº 65, 23º andar, Centro, Rio de Janeiro/RJ, Brazil. Alternate Director, TNL Demósthenes Marques SCN, quadra 02, bloco A, Edifício Corporate Financial Center, Brasília/DF, Brazil. Director, TNL Monica Ferreira Dias SCN Quadra 02 – Bloco A – 12º. andar – Ed. Corporate Finantial Center – Brasília/DF, Brazil. Alternate Director, TNL Directors and Executive Officers of TmarPart All of the following persons are citizens of the Federative Republic of Brazil, except for Zeinal Abedin Mahomed Bava, who is a citizen of Portugal. Name Business address Present principal occupation or employment and the name of any corporation or other organization in which such employment is conducted Otávio Marques de Azevedo Rua Doutor Geraldo Campos Moreira nº. 375 - 9º andar, Brooklin Novo, 04571-020, São Paulo/SP, Brazil. Director, TNL Chairman of the Board of Directors, TmarPart Non Executive Director, Portugal Telecom SGPS, S.A. Carlos Francisco Riberio Jereissati Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Alternate Director, TNL Director, TmarPart Pedro Jereissati Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Director, TNL Chief Executive Officer and Director, TmarPart Non Executive Director, Portugal Telecom SGPS, S.A. José Augusto da Gama Figueira Praia de Botafogo, nº. 300 - 11º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Alternate Director, TNL Director, TmarPart Odali Dias Cardoso Av. Borges de Medeiros, 829, Lagoa – Rio de Janeiro/RJ, Brazil. Director, TmarPart Zeinal Abedin Mahomed Bava Rue Borges de Medeiros, 633, cj 301, Lagoa, Rio de Janeiro/RJ, Brazil. Director, TNL Director, TmarPart Chief Executive Officer and Deputy Chairman of the Board, Portugal Telecom, SGPS, S.A. Ivan Ribeiro de Oliveira Alameda da Serra, nº. 400, 5º andar, Vila da Serra, Nova Lima/MG, Brazil. Alternate Director, TmarPart Alessandro Golombiewski Teixeira Esplanada dos Ministérios, Bloco J - 8° andar, sala 800 – Brasília/DF, Brazil. Director, TmarPart Alexandre Jeressati Legey Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Director, TNL Director, TmarPart Carlos Jeressati Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Alternate Director, TNL Alternate Director, TmarPart José Mauro Mettrau Carneiro da Cunha Praia de Botafogo, nº. 300 - 11º andar, Botafogo, 22250-040, Rio de Janeiro – RJ, Brazil. Chairman of the Board of Directors, TNL Director, TmarPart Armando de Santi Filho Av. Padre Pereira de Andrade, 545, ap. 92 B, Boacava, São Paulo/SP – Brazil. Alternate Director, TmarPart Shakhaf Wine Rue Borges de Medeiros, 633, cj 301, Lagoa, Rio de Janeiro/RJ, Brazil. Executive Officer, TmarPart Executive Director, Portugal Telecom, SGPS, S.A. Celso Fernandez Quintella Praia de Botafogo, n° 300 - 11° andar, Botafogo, 22250-040, Rio de Janeiro/RJ, Brazil. Executive Officer, TmarPart Renato Sobral Pires Chaves Praia de Botafogo, n° 300 - 11° andar, Botafogo, 22250-040, Rio de Janeiro/RJ, Brazil. Executive Officer, TmarPart Maurício Marcellini Pereira SCN Quadra 02, Bl. 2, 13° andar – Brasília/DF, Brazil. Director, TmarPart Luis Carlos Fernandes Afonso Rua do Ouvidor, 98/9 andar, Centro, Brazil. Director, TmarPart Renato Torres de Faria Av. do Contorno, 8123 – Bairro: Cidade Jardim – CEP: 30110-937 – Belo Horizonte—MG, Brazil. Director, TNL Director, TmarPart Paulo Roberto Reckziegel Guedes Av. do Contorno, 8123 – Bairro: Cidade Jardim – CEP: 30110-937 – Belo Horizonte—MG, Brazil. Alternate Director, TmarPart Ricardo Coutinho de Sena Av. do Contorno, 8123 – Bairro: Cidade Jardim – CEP: 30110-937 – Belo Horizonte—MG, Brazil. Director, TmarPart Fernando Magalhães Portella Rua Angelina Maffei Vita nº. 200 – 9º andar, Jardim Paulistano, 01489-900, São Paulo/SP, Brazil. Director, TNL Director, TmarPart Luiz Antônio Rodrigues Elias Esplanada dos Ministérios, Bloco E - 5° andar, gabinete, sala 500 – CEP: 70067-900, Brazil. Alternate Director, TmarPart Roberto Yoshio Miura SCN, Quadra 02, Bloco “A”, Edificio Corporate Financial Center 12° andar – Brasília/DF, Brazil. Alternate Director, TmarPart Wilson Santarosa Av. Republica do Chile n° 65, 23° andar, Centro – Rio de Janeiro/RJ, Brazil. Alternate Director, TmarPart
